DETAILED ACTION
This action is in response to the claims filed 25 October 2017 for application 15/793,455 filed 25 October 2017.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 8, 15 recite ... each of the set of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the set of orthogonal matrices ... While, as written, the claim language is not improper and, for the purposes of examination, will be interpreted as written, Examiner notes that several variations of the matrix pairs are disclosed in the specification. Examiner notes these variations so that applicant can be sure that the claims have the proper language desired by the applicant. The specification states”
Abstract – “each pair including an orthogonal matrix and respective diagonal matrix”
¶0003 – “each pair including an orthogonal matrix and respective diagonal matrix”
¶0004 – “each of the set of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the set of orthogonal matrices”
¶0017 – “each pair including an orthogonal matrix and respective diagonal matrix”
While the abstract and ¶¶0003, 0017 recite the relationship one way, ¶0004 and the claim language recite the language another way. Further, if both relationships are combined, then a one-to-one 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1, 134 Orthogonal Matrix Data [Listed as “132” in specification - ¶¶0024 (two instances), 0025, 0026]
Fig. 1, 160 Network [Specification, ¶0021 – “170” should be changed to “160”]
Fig. 3, 308 [Specification, ¶0045 – “208” should be changed to “308”]
Fig. 4, 400 [Specification, ¶0048 – mentions “Process 400” which should read “Process 500” where correcting the error will leave no mention of “400”]
Fig. 5, 502 [Specification, ¶0045 – “(405)” should be changed to “(502)”]
Fig. 6, 632 [Specification, ¶0057 – “622” should be changed to “632”]
Fig. 6, 634
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

The drawings are objected to because:
Fig. 1, Learning Machine Manager 150 should read “Machine Learning Manager 150” [Specification, ¶¶0022, 0027, 0032]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶0024, line 4, orthogonal matrix manager 132
¶0024, lines 8-10, In response to receiving The orthogonal matrix manager 130 would then generate ... is not a grammatically correct sentence [Examiner warns applicant not to add new matter when correcting this sentence]
¶0026, line 3, diagonal matrix data 132 should read “diagonal matrix data 144”
¶0027, line 4, extracted feature vector 154 should, for consistency, read “extracted feature vector data 154”
¶0029, lines 1-2, compression computer 120 should read “kernel-based machine learning server 120”
¶0032, lines 1-2, compression computer 120 should read “kernel-based machine learning server 120”
¶0048, line 6, Process 400 should read “Process 500”
¶0048, line 11, Gaussian randomized feature map should read “structured orthogonal random feature (SORF) map”
¶0058, lines 1-2, server 110 should read “kernel-based machine learning server 120”
¶0060, lines 2 and 7 – Paragraph recites “multiple racks 758a-758n and “one or more rack switches 758”
Appropriate correction is required.
	

Claim Objections
Claims 8-14 are objected to because of the following informalities:
Claim 8, line 1, nontransitive storage medium should read “non-transitory storage medium”
Claims 9-14 are objected to due to their dependence, either directly or indirectly, on claim 8
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data.
The limitation of generating ... a set of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing ... a set of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of 
The limitation of for each of the set of diagonal matrices, forming ... a set of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generating ... a product of each of the set of matrix pairs to produce a linear transformation matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user simply combining the pair of matrices together. As part of this mental process, the claim limitation provides additional information regarding resulting transformation matrix. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, this additional element does not integrate the abstract ideas into a practical application because it does not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out the method of claim 1 but for the recitation of additional element(s) of wherein generating the product of each of the set of matrix pairs includes, for each of the set of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the order of the matrices when combined amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 3 carries out the method of claim 1 but for the recitation of additional element(s) of wherein producing the set of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the 

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 3 is applicable here since claim 4 carries out the method of claim 3 but for the recitation of additional element(s) of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data. Additionally,
The limitation of multiplying the linear transformation matrix by a vector ...
The limitation of appending the vector with zeros ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses the user simply adding zeroes to the end of a vector. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user simply combining the matrix and vector with an inner product.
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses the user simply deleting values from the end of a resulting vector. As part of this mental process, the claim limitation provides additional information regarding the final vector. This merely provides more descriptive information about the data.

Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out the method of claim 1 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the 

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 5 is applicable here since claim 6 carries out the method of claim 5 but for the recitation of additional element(s) of wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating input for a kernel-based machine learning system that uses a kernel to perform to perform classification operations on data. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out the method of claim 1 but for the recitation of additional element(s) of wherein the set of diagonal matrices has at least two diagonal matrices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites an  processing circuitry. This additional element is recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the set of diagonal matrices, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of processing circuitry and additional information regarding the set of diagonal matrices amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of generating a set of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually creating a set of diagonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the diagonal matrices. This merely provides more descriptive information about the data.
The limitation of producing a set of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “producing” in the context of this claim encompasses the user manually creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the set of diagonal matrices, forming a set of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “forming” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generating a product of each of the set of matrix pairs to produce a linear transformation matrix ..., as drafted, is a process that, under its broadest reasonable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code and processing circuitry of a sound rendering computer amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). 

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 9 carries out the method of claim 8 but for the recitation of additional element(s) of wherein generating the product of each of the set of matrix pairs includes, for each of the set of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry of a sound rendering computer and additional information regarding the order of the matrices when combined amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 10 carries out the method of claim 8 but for the recitation of additional element(s) of wherein producing the set of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry of a sound rendering computer and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 11 carries out the method of claim 10 but for the recitation of additional element(s) of wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data. Additionally,
The limitation of multiplying the linear transformation matrix by a vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “multiplying” in the context of this claim encompasses the user manually combining a matrix and a vector through multiplication. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of appending the vector with zeros ...
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the context of this claim encompasses the user simply combining the matrix and vector with an inner product.
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses the user simply deleting values from the end of a resulting vector. As part of this mental process, the claim limitation provides additional information regarding the final vector. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry of a sound rendering computer and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 12 carries out the method of claim 8 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry of a sound rendering computer and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 13 carries out the method of claim 12 but for the recitation of additional element(s) of wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the 

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 8 is applicable here since claim 14 carries out the method of claim 8 but for the recitation of additional element(s) of wherein the set of diagonal matrices has at least two diagonal matrices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer program product, storage medium, code, processing circuitry of a sound rendering computer. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer program product, storage medium, code, processing circuitry of a sound rendering computer and additional information regarding the set of diagonal matrices amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data.
The limitation of generate a set of diagonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the 
The limitation of produce a set of orthogonal matrices ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “produce” in the context of this claim encompasses the user manually creating a set of orthogonal matrices. As part of this mental process, the claim limitation provides additional information regarding the elements of the orthogonal matrices. This merely provides more descriptive information about the data.
The limitation of for each of the set of diagonal matrices, form a set of matrix pairs, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “form” in the context of this claim encompasses the user manually combining one diagonal matrix and one orthogonal matrix to create a pair. As part of this mental process, the claim limitation provides additional information regarding the pair of matrices. This merely provides more descriptive information about the data.
The limitation of generate a product of each of the set of matrix pairs to produce a linear transformation matrix ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory and controlling circuitry coupled to the memory amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 16 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 16 carries out the method of claim 15 but for the recitation of additional element(s) of wherein the controlling circuitry configured to generate the product of each of the set of matrix pairs is further configured to, for each of the set of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the order of the matrices when combined, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the order of the matrices when combined amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 17 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 17 carries out the method of claim 15 but for the recitation of additional element(s) of wherein the controlling circuitry configured to produce the set of orthogonal matrices is further configured to generate, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites  electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. wherein the controlling circuitry configured to generate the Walsh-Hadamard matrix is further configured to form the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data. Additionally,
The limitation of multiply the linear transformation matrix by a vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “multiply” in the context of this claim encompasses the user manually combining a matrix and a vector through multiplication. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of appending the vector with zeros ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “appending” in the context of this claim encompasses the user simply adding zeroes to the end of a vector. As part of this mental process, the claim limitation provides additional information regarding the vector. This merely provides more descriptive information about the data.
The limitation of performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “performing” in the 
The limitation of removing elements from an end of the intermediate feature vector to produce a final feature vector ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “removing” in the context of this claim encompasses the user simply deleting values from the end of a resulting vector. As part of this mental process, the claim limitation provides additional information regarding the final vector. This merely provides more descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the orthogonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the orthogonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 15 is applicable here since claim 19 carries out the method of claim 15 but for the recitation of additional element(s) of wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to electronic apparatus, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites an electronic apparatus configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data. The Step 2A Prong One Analysis for claim 19 is applicable here since claim 20 carries out the method of wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – electronic apparatus, memory, controlling circuitry coupled to the memory. These additional element are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites additional information regarding the elements of the diagonal matrix, and these limitations do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of electronic apparatus, memory, controlling circuitry coupled to the memory and additional information regarding the elements of the diagonal matrix amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 12, 19 recite wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1. However, claim 1 recites “each of the set of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function.” The specification states “[t]he diagonal matrix manager 140 is configured to generate diagonal matrix data 144. The diagonal matrix data 144 includes numbers defining matrices that have zeroes as off-diagonal elements. The values of the diagonal elements are defined via a specified probability distribution function 142. The dimension of the diagonal matrices is the same as the dimension of the orthogonal matrix of the orthogonal matrix data 132. In some implementations, the values of the diagonal elements are either -1 or 1, and the probability distribution 142 is a Rademacher distribution (i.e., coin-flipping distribution).” (Specification, ¶0025) The specification further states “... the kernel-based machine learning server 120 generates a set of diagonal matrices D1, D2, ..., DN, each diagonal matrix having diagonal elements equal to either -1 or 1 and sampled at random according to a Rademacher distribution.” (Specification, ¶0036) It is suggested that 

Claims 6, 13, 20 recite wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution. However, claim 1 recites “each of the set of diagonal matrices having non-diagonal elements that are zero and diagonal elements that have values distributed according to a specified probability distribution function.” The specification states “[t]he diagonal matrix manager 140 is configured to generate diagonal matrix data 144. The diagonal matrix data 144 includes numbers defining matrices that have zeroes as off-diagonal elements. The values of the diagonal elements are defined via a specified probability distribution function 142. The dimension of the diagonal matrices is the same as the dimension of the orthogonal matrix of the orthogonal matrix data 132. In some implementations, the values of the diagonal elements are either -1 or 1, and the probability distribution 142 is a Rademacher distribution (i.e., coin-flipping distribution).” (Specification, ¶0025) The specification further states “... the kernel-based machine learning server 120 generates a set of diagonal matrices D1, D2, ..., DN, each diagonal matrix having diagonal elements equal to either -1 or 1 and sampled at random according to a Rademacher distribution.” (Specification, ¶0036) Claim 6, 13, 20 are further rejected due to their dependence on claims 5, 12, 19, respectively. It is suggested that this can be corrected by modifying the above recitation to state “wherein the diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution.” Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Scalar Machine Learning for Visual Data, hereinafter referred to as “Yu”).

Regarding claim 1, Yu teaches a method of generating input for a kernel-based machine learning system that uses a kernel to perform classification operations on data (Yu, section 5.1 – teaches optimizing nonlinear maps directly with respect to classification in a data-dependent fashion which achieves kernel approximation and kernel learning in a joint framework), comprising: 
generating, by processing circuitry of the kernel-based machine learning system (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods), a set of diagonal matrices (Yu, section 2.3.1 – teaches a diagonal matrix with each diagonal entry being a Rademacher variable (±1 with probability ½); see also Yu, section 3.2), each of the set of diagonal matrices having non-diagonal elements that are zero (Yu, section 2.3.1 – teaches that the multiplication of the Rademacher variable random diagonal matrix corresponds to random sign flipping of each element  and diagonal elements that have values distributed according to a specified probability distribution function (Yu, section 2.3.1 – teaches a diagonal matrix with each diagonal entry being a Rademacher variable (±1 with probability ½); see also Yu, section 3.2 [Rademacher distribution]).
producing, by the processing circuitry (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods), a set of orthogonal matrices, each of the set of orthogonal matrices having mutually orthogonal rows (Yu, section 3.2 – teaches                         
                            h
                            
                                
                                    x
                                
                            
                            =
                            s
                            i
                            g
                            n
                            (
                            R
                            D
                            x
                            )
                        
                     where R represents a circulant matrix; see also, Yu, section 3.1 – teaches R could also be a Hadamard matrix which is orthogonal; Yu, section 3.4 – R can be orthogonal); 
for each of the set of diagonal matrices, forming, by the processing circuitry (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods), a set of matrix pairs, each of the set of matrix pairs including (i) that diagonal matrix, and (ii) a respective orthogonal matrix of the set of orthogonal matrices (Yu, section 3.2 – teaches                         
                            h
                            
                                
                                    x
                                
                            
                            =
                            s
                            i
                            g
                            n
                            (
                            R
                            D
                            x
                            )
                        
                     where R represents a circulant matrix; see also, Yu, section 3.1 – teaches R could also be a Hadamard matrix which is orthogonal; Yu, section 3.4 – R can be orthogonal; [RD forms a set of matrix pairs including the orthogonal matrix and the diagonal matrix]); and 
generating, by the processing circuitry (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods), a product of each of the set of matrix pairs to produce a linear transformation matrix, the linear transformation matrix being an unbiased estimator of the kernel used by the kernel-based machine learning system (Yu, section 3.2 – teaches                         
                            h
                            
                                
                                    x
                                
                            
                            =
                            s
                            i
                            g
                            n
                            (
                            R
                            D
                            x
                            )
                        
                     where R represents a circulant matrix; see also, Yu, section 3.1 – teaches R could also be a Hadamard matrix which is orthogonal; Yu, section 3.4 – R can be orthogonal; [RD forms a set of 

Regarding claim 2, Yu teaches all of the limitations of the method of claim 1 as noted above. Yu further teaches wherein generating the product of each of the set of matrix pairs includes, for each of the set of diagonal matrices, right-multiplying the respective orthogonal matrix by that diagonal matrix (Yu, section 3.2 – teaches                                 
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    i
                                    g
                                    n
                                    (
                                    R
                                    D
                                    x
                                    )
                                
                             where R represents the orthogonal matrix [substituted orthogonal for circulant according to claim 1 above] is right-multiplied by the diagonal matrix; see also, Yu, section 3.1 – teaches R could also be a Hadamard matrix which is orthogonal; Yu, section 3.4 – R can be orthogonal).

Regarding claim 3, Yu teaches all of the limitations of the method of claim 1 as noted above. Yu further teaches wherein producing the set of orthogonal matrices includes generating, as the respective orthogonal matrix, a Walsh-Hadamard matrix having a size based on a specified dimension of the data (Yu, sections 3.1-3.2 – teaches                                 
                                    h
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    s
                                    i
                                    g
                                    n
                                    (
                                    R
                                    D
                                    x
                                    )
                                
                             where R represents the orthogonal matrix [substituted orthogonal for circulant according to claim 1 above], where R is based on the dimension of the data and R can be represented as a Hadamard matrix).

Regarding claim 5, Yu teaches all of the limitations of the method of claim 1 as noted above. Yu further teaches wherein each of the non-diagonal elements of each of the set of diagonal matrices is equal to one of 1 and -1 (Yu, section 2.3.1 – teaches a diagonal matrix with each diagonal entry being a 

Regarding claim 6, Yu teaches all of the limitations of the method of claim 5 as noted above. Yu further teaches wherein the non-diagonal elements of each of the set of diagonal matrices are distributed according to a Rademacher distribution (Yu, section 2.3.1 – teaches a diagonal matrix with each diagonal entry being a Rademacher variable (±1 with probability ½); see also Yu, section 3.2; [As noted above in the 35 U.S.C. 112 section, this claim is interpreted as referring to diagonal elements, not non-diagonal elements]).

Regarding claim 8, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Yu further teaches the following additional limitations:
a computer program product comprising a nontransitive storage medium, the computer program product including code that, when executed by processing circuitry (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods [It would be obvious that a CPU implementation of the methods would include not only the CPU, but a memory and the instructions to perform the method]) of a sound rendering computer (Yu, section 4.2 – teaches using the methods in speech recognition) configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data (Yu, section 5.1 – teaches optimizing nonlinear maps directly with respect to classification in a data-dependent fashion which achieves kernel approximation and kernel learning in a joint framework), causes the processing circuitry to perform a method ...

Regarding claim 9, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 2.

Regarding claim 10, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 3.

Regarding claim 12, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 5.

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 6.

Regarding claim 15, it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Yu further teaches the following additional limitations:
an electronic apparatus (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods) configured to generate input for a kernel-based machine learning system that uses a kernel to perform classification operations on data (Yu, section 5.1 – teaches optimizing nonlinear maps directly with respect to classification in a data-dependent fashion which achieves kernel approximation and kernel learning in a joint framework), the electronic apparatus comprising: 
memory (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods [It would be obvious that a CPU implementation of the methods would include not only the CPU, but a memory and the instructions to perform the method]); and 
controlling circuitry coupled to the memory (Yu, section 3.5.1 – teaches using the same CPU based implementation for all methods [It would be obvious that a CPU implementation of the methods would include not only the CPU, but a memory and the instructions to perform the method])  ...

Regarding claim 16, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 2.

Regarding claim 17, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 3.

Regarding claim 19, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 5.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Yu for the reasons set forth in the rejection of claim 6.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Le et al. (Fastfood – Approximating Kernel Expansions in Loglinear Time, hereinafter referred to as “Le”).

Regarding claim 4, Yu teaches all of the limitations of the method of claim 3 as noted above. Yu further teaches 
wherein the method further comprises multiplying the linear transformation matrix by a vector that represents a datum (Yu, sections 3.1-3.2 – teaches                         
                            h
                            
                                
                                    x
                                
                            
                            =
                            s
                            i
                            g
                            n
                            (
                            R
                            D
                            x
                            )
                        
                     where RD represents x represents the datum) by (i) appending the vector with zeroes (Yu, section 4.3 – teaches padding the input with zeros to reach dimension d) ..., (ii) performing an inner product calculation on each row of the linear transformation matrix and the zero-padded vector to produce an intermediate feature vector (Yu, sections 3.1-3.2 – teaches                         
                            h
                            
                                
                                    x
                                
                            
                            =
                            s
                            i
                            g
                            n
                            (
                            R
                            D
                            x
                            )
                        
                     where RD represents the linear transformation and both R and D are                         
                            d
                            x
                            d
                        
                    , the multiplication of the linear transformation matrix and x is an inner product of the row of the linear transformation matrix and the datum x), and (iii) removing elements from an end of the intermediate feature vector to produce a final feature vector having a length equal to the specified dimension of the data (Yu, section 2.3.2 – teaches that when the output dimensions are less than d, the elements at the end after the dimension of the output can be removed).
While Yu teaches the orthogonal matrix is a Walsh-Hadamard matrix, Yu does not explicitly teach the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data. Further, while Yu teaches padding the input datum with zeros, Yu does not explicitly teach appending the vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the data.
Le teaches 
wherein generating the Walsh-Hadamard matrix includes forming the Walsh-Hadamard matrix having a dimension equal to the least power of two larger than the specified dimension of the data (Le, section 3.1 – teaches that the Hadamard matrix is                         
                            d
                            x
                            d
                        
                     where                         
                            d
                            =
                            
                                
                                    2
                                
                                
                                    l
                                
                            
                        
                     and                         
                            d
                        
                     is trivially padded with zeros if                         
                            d
                            <
                            
                                
                                    2
                                
                                
                                    l
                                
                            
                        
                    ), and 
by (i) appending the vector with zeroes to produce a zero-padded vector having a length equal to the least power of two larger than the specified dimension of the data (Le, section 3.1 – teaches that the Hadamard matrix is                         
                            d
                            x
                            d
                        
                     where                         
                            d
                            =
                            
                                
                                    2
                                
                                
                                    l
                                
                            
                        
                     and                         
                            d
                        
                     is trivially padded with zeros if                         
                            d
                            <
                            
                                
                                    2
                                
                                
                                    l
                                
                            
                        
                    ).


Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Yu in view of Le for the reasons set forth in the rejection of claim 4.

Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Yu in view of Le for the reasons set forth in the rejection of claim 4.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dasgupta et al. (Fast Locality-Sensitive Hashing, hereinafter referred to as “Dasgupta”).

Regarding claim 7, Yu teaches all of the limitations of the method of claim 1 as noted above. However, Yu does not explicitly teach wherein the set of diagonal matrices has at least two diagonal matrices.
Dasgupta teaches wherein the set of diagonal matrices has at least two diagonal matrices (Dasgupta, section 5 - teaches two diagonal-Hadamard pairs).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Yu with the teachings of Dasgupta in order to significantly improve running 

Regarding claim 14, the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Yu in view of Dasgupta for the reasons set forth in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bendersky, Eli (Visualizing Matrix Multiplication as a Linear Combination) teaches right multiplying matrices.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125